Exhibit 10.1

 

THIRD AMENDMENT TO

REVOLVING CREDIT AND SECURITY AGREEMENT

 

This Third Amendment to Revolving Credit and Security Agreement (the
“Amendment”) is made this 28th day of February, 2011 by and among AVENTINE
RENEWABLE ENERGY HOLDINGS, INC., a Delaware corporation (“Holdings”), AVENTINE
RENEWABLE ENERGY — AURORA WEST, LLC, a Delaware limited liability company
(“Aventine Renewable Aurora”), AVENTINE RENEWABLE ENERGY, INC., a Delaware
corporation (“Aventine Renewable Inc.”), AVENTINE RENEWABLE ENERGY — MT VERNON,
LLC, a Delaware limited liability company (“Aventine Renewable Mt Vernon”),
AVENTINE POWER, LLC, a Delaware limited liability company (“Aventine Power”),
NEBRASKA ENERGY, L.L.C., a Kansas limited liability company (“Nebraska Energy”),
AVENTINE RENEWABLE ENERGY — CANTON, LLC, a Delaware limited liability company
(“Aventine Renewable Canton” and together with Holdings, Aventine Renewable
Aurora, Aventine Renewable Inc., Aventine Renewable Mt Vernon, Aventine Power
and Nebraska Energy, the “Borrowers”, and each individually a “Borrower”), the
financial institutions which are now or which hereafter become a party hereto
(collectively, the “Lenders” and each individually a “Lender”) and PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as agent for Lenders (PNC, in such capacity, the
“Agent”). Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Loan Agreement (as defined below).

 

BACKGROUND

 

A.            On March 15, 2010, Borrowers, Lenders and Agent entered into that
certain Revolving Credit and Security Agreement (as same has been or may be
amended, modified, renewed, extended, replaced or substituted from time to time,
the “Loan Agreement”) to reflect certain financing arrangements between the
parties thereto. The Loan Agreement and all other documents executed in
connection therewith to the date hereof are collectively referred to as the
“Existing Financing Agreements.”

 

B.            Borrowers have requested that Agent and Lenders modify certain
definitions and terms and conditions contained in the Loan Agreement, and Agent
and Lenders are willing to do so on the terms and conditions hereafter set
forth.

 

NOW THEREFORE, with the foregoing background hereinafter deemed incorporated by
reference herein and made part hereof, the parties hereto, intending to be
legally bound, promise and agree as follows:

 

1.             Amendments to Loan Agreement.

 

(a)           On the Effective Date, the definitions of “Excluded Collateral”,
“Letter of Credit Cash Collateral” and “Maximum Revolving Advance Amount”
contained in Section 1.2 of the Loan Agreement are hereby amended and restated
in their entirety as follows:

 

“Excluded Collateral” shall mean:

 

--------------------------------------------------------------------------------


 

(a)           any General Intangible or any lease, license, contract, property
right or agreement to which any Borrower is a party or in which any Borrower has
any right, title or interest if and to the extent the grant of a security
interest hereunder would constitute or result in a breach, termination or
default under such General Intangible or such lease, license, contract, property
right or agreement (other than to the extent that any such term would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC); provided that immediately upon the ineffectiveness, lapse or termination
of any such provision, the Collateral shall include, and such Borrower shall be
deemed to have granted a lien on and security interest in, all its right, title
and interest in and to such General Intangible, lease, license, contract,
property right or agreement as if such provision had never been in effect (any
such General Intangible, lease, license, contract, property right or agreement,
solely to the extent and so long as not included in the “Collateral”, an
“Excluded General Intangible”);

 

(b)           any Equity Interests of any Foreign Subsidiary;

 

(c)           the “Cash Collateral Account” as defined in the Term Loan Credit
Agreement;

 

(d)           any Indiana Port Lease Collateral, solely to the extent the
consent of the Indiana Port Lessor has not been obtained (directly or
indirectly) to grant the ABL Liens (as defined in the Intercreditor Agreement);
and

 

(e)           accounts used solely to meet payroll obligations, to the extent
the amounts in such accounts as of any date of determination do not exceed the
greater of (1) the checks outstanding against such accounts as of that date and
(2) amounts necessary to meet minimum balance requirements.

 

“Letter of Credit Cash Collateral” shall mean, on any date of determination,
(a) the amount of cash pledged to Agent in connection with the documents
described in subclause (iii) of the definition of “Pledge Agreements” plus
(b) that portion of the $5,000,000 pledged to Agent pursuant to the Deposit
Account Assignment Agreement described in subclause (ii) of the definition of
“Pledge Agreements” used as cash collateral to secure the Maximum Undrawn Amount
in accordance with Section 6.13 hereof.

 

“Maximum Revolving Advance Amount” shall mean Thirty Million Dollars
($30,000,000).

 

(b)           On the Effective Date, a definition of “Maximum Loan Amount” shall
be added to Section 1.2 of the Loan Agreement as follows:

 

“Maximum Loan Amount” shall mean $30,000,000.

 

--------------------------------------------------------------------------------


 

(c)           Section 2.1(c) of the Loan Agreement shall be deleted in its
entirety and replaced as follows:

 

(c)           Restrictions on Revolving Advances.

 

(i)            The aggregate amount of Revolving Advances made to Borrower
against (A) Eligible Inventory shall not exceed Ten Million Dollars
($10,000,000) at any time and (B) Eligible Receivables due from BioUrja Trading
LLC shall not exceed Two Million Five Hundred Thousand Dollars ($2,500,000) at
any time.

 

(ii)           Unless (A) $5,000,000 is currently pledged to Agent in support of
Obligations other than Letters of Credit and (B) the cash pledged pursuant to
subclause (iii) of the definition of “Pledge Agreements” is greater than the
Maximum Undrawn Amount of all outstanding Letters of Credit, no Revolving
Advances shall be supported by or made on account of Letter of Credit Cash
Collateral other than as payment on account of drawn Letters of Credit.

 

(d)           Section 4.15(c) of the Loan Agreement shall be deleted in its
entirety and replaced as follows:

 

(c)           Location of Borrowers. Each Borrower’s chief executive office is
located at One Lincoln Center, 5400 LBJ Freeway, Suite 450, Dallas, Texas 75240.
Until written notice is given to Agent by Borrowing Agent of any other office at
which any Borrower keeps its records pertaining to Receivables, all such records
shall be kept at such executive office.

 

(e)           On the Effective Date, Article VI of the Loan Agreement shall be
amended by adding a new Section 6.13 after the current Section 6.12 as follows:

 

6.13 Cash Collateral. Pledge cash collateral to the Agent for the benefit of
Lenders pursuant to documentation reasonably acceptable to Agent in its
reasonable discretion providing for a first priority security interest in
Depository Accounts having a collective balance at least equal to the Maximum
Undrawn Amount; provided, however, that for purposes of satisfying this
covenant, the $5,000,000 pledged to Agent pursuant to the Deposit Account
Assignment Agreement described in subclause (ii) of the definition of “Pledge
Agreements” shall qualify as cash collateral securing the Maximum Undrawn Amount
so long as 100% of the amount pledged under subclause (iii) of the definition of
“Pledge Agreements” is being utilized to support Letters of Credit.
Notwithstanding anything contained to the contrary in the Loan Agreement, in the
event that any Letters of Credit expire or are terminated, any cash collateral
being released in excess of the then existing Maximum Undrawn Amount shall
revert back to cash collateral pledged to Agent under subclause (ii) of the
definition of “Pledge

 

--------------------------------------------------------------------------------


 

Agreements”; provided that such amount pledged thereunder shall not be required
to exceed $5,000,000 in the aggregate.

 

2.             Representations and Warranties of Borrowers.  Each Borrower
hereby:

 

(a)           reaffirms all representations and warranties made to Agent and
Lenders under the Loan Agreement and all of the other Existing Financing
Agreements and confirms that all are true and correct in all material respects
as of the date hereof (except to the extent any such representations and
warranties specifically relate to a specific date, in which case such
representations and warranties were true and correct in all material respects on
and as of such other specific date);

 

(b)           reaffirms all of the covenants contained in the Loan Agreement (as
amended hereby), covenants to abide thereby until all Advances, Obligations and
other liabilities of Borrowers to Agent and Lenders under the Loan Agreement of
whatever nature and whenever incurred, are satisfied and/or released by Agent
and Lenders;

 

(c)           represents and warrants that no Default or Event of Default has
occurred and is continuing under any of the Existing Financing Agreements;

 

(d)           represents and warrants that it has the authority and legal right
to execute, deliver and carry out the terms of this Amendment, that such actions
were duly authorized by all necessary limited liability company or corporate
action, as applicable, and that the officers executing this Amendment on its
behalf were similarly authorized and empowered, and that this Amendment does not
contravene any provisions of its certificate of incorporation or formation,
operating agreement, bylaws, or other formation documents, as applicable, or of
any contract or agreement to which it is a party or by which any of its
properties are bound; and

 

(e)           represents and warrants that this Amendment and all assignments,
instruments, documents, and agreements executed and delivered in connection
herewith, are valid, binding and enforceable in accordance with their respective
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally.

 

3.             Conditions Precedent/Effectiveness Conditions. This Amendment
shall be effective upon the date of satisfaction of the following conditions
precedent (“Effective Date”) (all documents to be in form and substance
reasonably satisfactory to Agent and Agent’s counsel):

 

(a) Agent shall have received this Amendment fully executed by the Borrowers;

 

(b) Agent shall have received an Amended and Restated Revolving Credit Note
fully executed by the Borrowers;

 

--------------------------------------------------------------------------------


 

(c) Agent shall have received a non refundable amendment fee in an amount equal
to $50,000, which Borrowers acknowledge Agent shall have earned in full as of
the date hereof and which shall not be subject to proration; and

 

(d) Agent shall have received such other agreements, documents or information as
requested by Agent in its sole discretion.

 

4.             Further Assurances. Each Borrower hereby agrees to take all such
actions and to execute and/or deliver to Agent and Lenders all such documents,
assignments, financing statements and other documents, as Agent and Lenders may
reasonably require from time to time, to effectuate and implement the purposes
of this Amendment.

 

5.             Payment of Expenses. Borrowers shall pay or reimburse Agent and
Lenders for its reasonable attorneys’ fees and expenses in connection with the
preparation, negotiation and execution of this Amendment and the documents
provided for herein or related hereto.

 

6.             Reaffirmation of Loan Agreement. Except as modified by the terms
hereof, all of the terms and conditions of the Loan Agreement, as amended, and
all other of the Existing Financing Agreements are hereby reaffirmed and shall
continue in full force and effect as therein written.

 

7.             Confirmation of Indebtedness. Borrowers confirm and acknowledge
that as of the close of business on February 28, 2011, Borrowers were indebted
to Agent and Lenders for the Advances under the Loan Agreement without any
deduction, defense, setoff, $-0-, due on account of Revolving Advances and
$13,906,488 on account of undrawn Letters of Credit, plus all fees, costs and
expenses incurred to date in connection with the Loan Agreement and the Other
Documents.

 

8.             Notice of Change of Address. Borrowers hereby provide notice to
Agent and Lenders that Notices provided to Borrowing Agent or any Borrower
pursuant to Section 16.6 of the Loan Agreement shall be delivered to the
following address and numbers:

 

Aventine Renewable Energy Holdings, Inc.

One Lincoln Center

5400 LBJ Freeway

Suite 450

Dallas, Texas 75240

Attention: John Castle

Telephone: (214) 451-6752

Facsimile: (214) 451-6799

 

with a copy to:

 

Munsch Hardt Kopf & Harr, P.C.

500 North Akard Street

Suite 3800

 

--------------------------------------------------------------------------------


 

Dallas, Texas 75201

Attention: A. Michael Hainsfurther

Telephone: (214) 855-7567

Facsimile: (214) 978-4356

 

Agent and Lenders agree that this writing shall constitute Borrowers’ notice of
change of address provided in accordance with Section 16.6 of the Loan
Agreement.

 

9.             Miscellaneous.

 

(a)           Third Party Rights. No rights are intended to be created hereunder
for the benefit of any third party donee, creditor, or incidental beneficiary.

 

(b)           Headings. The headings of any paragraph of this Amendment are for
convenience only and shall not be used to interpret any provision hereof.

 

(c)           Modifications. No modification hereof or any agreement referred to
herein shall be binding or enforceable unless in writing and signed on behalf of
the party against whom enforcement is sought.

 

(d)           Governing Law. The terms and conditions of this Amendment shall be
governed by the laws of the State of Illinois.

 

(e)           Counterparts. This Amendment may be executed in any number of and
by different parties hereto on separate counterparts, all of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile or pdf transmission shall be deemed to be an original signature
hereto.

 

[SIGNATURES TO APPEAR ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Lender and as Agent

 

 

 

By:

/s/ Sherry Winick

 

Name:

Sherry Winick

 

Title:

Vice President

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO

REVOLVING CREDIT AND SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

BORROWERS:

 

 

AVENTINE RENEWABLE ENERGY HOLDINGS, INC.

 

 

 

By:

/s/ John W. Castle

 

Name:

John W. Castle

 

Title:

CFO

 

 

 

AVENTINE RENEWABLE ENERGY — AURORA WEST,

 

LLC

 

 

 

By:

/s/ John W. Castle

 

Name:

John W. Castle

 

Title:

CFO

 

 

 

AVENTINE RENEWABLE ENERGY, INC.

 

 

 

By:

/s/ John W. Castle

 

Name:

John W. Castle

 

Title:

CFO

 

 

 

AVENTINE RENEWABLE ENERGY — MT VERNON,

 

LLC

 

 

 

By:

/s/ John W. Castle

 

Name:

John W. Castle

 

Title:

CFO

 

 

 

AVENTINE POWER, LLC

 

 

 

By:

/s/ John W. Castle

 

Name:

John W. Castle

 

Title:

CFO

 

 

 

NEBRASKA ENERGY, L.L.C.

 

 

 

By:

/s/ John W. Castle

 

Name:

John W. Castle

 

Title:

CFO

 

 

 

AVENTINE RENEWABLE ENERGY — CANTON, LLC

 

 

 

By:

/s/ John W. Castle

 

Name:

John W. Castle

 

Title:

CFO

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO

REVOLVING CREDIT AND SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------